Case 9:17-cv-80495-KAM Document 242 Entered on FLSD Docket 01/25/2019 Page 1 of 6




                        IN TH E UN ITE D STAT ES D ISTR ICT C O UR T
                       FO R T H E SO UT H ER N D ISTR ICT O F FL O R ID A

                      CA SE N O.9:17-CV -80495-M A >           M A TTH EW M AN

 CON SU M ER FIN AN CIA L
 PRO TECTION BUREAU ,
                               Plaintiff,                            FILED BY                  D
                                                                                               .   C.

                                                                          JA8 25 2219
                                                                          ANGEG E.NOBLE
 OCW EN FINANCIAL CORPORATION ,                                           s.oERK
                                                                          CL  .o:U#a .-%I
                                                                                   : DIw.RB
                                                                                          c.
 O CW EN M O RTG AG E SERV ICIN G,lN C.,and
 O CW EN LOAN SERV IC IN G ,LLC ,

                               D efendants.

      OM NIBUS DISCOVERY ORDER ON PLAINTIFF'S M OTION TO COM PEL
  COM PLETE RESPONSES TO ITS FO URTH AND FIFTH SET OF REOUESTS FOR
  PRODUCTION IDE 190 AND 1921.DENYING PLAINTIFF'S M O TION TO COM PEL
 DEFENDANTS TO ANSW ER THE COM PLAINT IDE 2211.          *GM NTING IN PART AND
  D EN Y IN G IN PAR T PLA IN TIFF'S M O TIO N FO R LEA V E TO TA K E A D D ITIO N AL
     DEPOSITIONS IDE 22311AND RULING ON AN EXTENSION OF DISCOVERY
             DEADLINE DISPUTE CONTAINED IN JOINT NOTICE IDE 2361
        TH IS CA USE is beforethe Courtupon Plaintiff,Consum erFinancialProtection Bureau's

 MotiontoCompelCompleteResponsestoitsFourthandFifthSetofRequestsforProduction(DE
 1901l;Plaintiff's M otion to Compel Defendants to Answer the Complaint gDE 2211.
                                                                                ,and
 Plaintiff'sM otionforLeavetoTakeAdditionalDepositionsgDE 2231.Thismatterwasreferredto
 the undersigned by U nited States District Judge K enneth A .M arra upon an Order referring all

 discovery m atters to the undersigned forappropriate disposition.See DE 29.Defendants,Ocwen

 FinancialCom oration,O cwen M ortgage Servicing,Inc.,and O cw en Loan Servicing,LLC'Shave




 lTheunredacted, sealed version oftheM otion isdocketed atDE 192.
Case 9:17-cv-80495-KAM Document 242 Entered on FLSD Docket 01/25/2019 Page 2 of 6



 filed Responsesto theM otions(DE 1952;DE 235;DE 2281,and PlaintiffhastiledReplies(DE
 2003;DE 2334j.
         The Courtpreviously held ahearing on Plaintiff sM otion to Com pelCom plete Responses

 toitsFourth andFifth SetofRequestsforProduction (DE 190q,andissued anOrderGrantingin
 Partand D enying in PartPlaintiffsM otion to Com pelCom plete Responsesto itsFourth and Fifth

 SetofRequestsforProduction ofDocuments(DE 190and 1921andRulingonEmailProduction
 DisputeContainedinJointNotice(DE 215,DE 2161.(DE 2191.lnthatOrder(DE 2191,theCourt
 seta furtherhearing forJanuary 24,2019 to addressthe statusofproduction and the im position of

 production deadlines, and required the parties to tile a Joint N otice advising of Defendants'

 progressregarding production,the statusofD efendants'em ailproduction efforts,and any pending

 discoverydisputes.ThepartiesfiledtheJointNoticeasrequired.gDE 2361.
         The Courtheld a hearing to address the above issues on Thursday,January 24,2019.A t

 thathearing,the Courtalso heard argum enton Plaintiff'sM otion to Com pelD efendantsto A nswer

 theComplaintgDE 2211;PlaintiffsM otion forLeavetoTakeAdditionalDepositionsgDE 2231;
 and severaldiscovery disputesraised in the JointNotice gDE 236j.Atthathearing,the Court
 armounced itsrulingson theM otionsinopen Court(DE 2411and now memorializesitsOrder
 below .

         1.      Defendants'Production ofEm ails

         Defendantshave represented to the Courtthatthey are com plying w ith the Court'sO rder

 (DE 2191which requiredDefendantstobeginrollingproduction ofemailspursuanttoPlaintiffs


 2The unredacted, sealed version ofthis Response is docketed atDE 192.
 3The unredacted, sealed version ofthis Reply isdocketed atDE 202.
 4The unredacted, sealed version ofthisReply isdocketed atDE 234.
Case 9:17-cv-80495-KAM Document 242 Entered on FLSD Docket 01/25/2019 Page 3 of 6



 Second Setof Requests forProduction on orbefore February 4,2019,and to com plete a1lem ail

 production no later than M arch 1, 2019.D efendants are O R D ERE D to abide by the Court's

 schedule and com plete production by M arch 1,2019.

        ll.    D efendants'Production ofD ata R equested bv Plaintiffin itsFourth and Fifth
               Sets ofRequests for Production

        At the January 24,2019 hearing,Defendants represented to the Courtthatthey would

 com plete production of the requested data in Plaintiff's Fourth and Fifth Sets of Requests for

 Production by M arch 20,2019.D efendantsare O R DE RED to produce responsive docum ents for

 the relevanttim e period ofJanuary 10,2014 through A ugust6,2018.Specifically,forRequests

 for Production # 7, 12, 13, 17,22, and 24,D efendants are O RD ER ED to provide responsive

 docum ents forthe relevanttim e period ofJanuary 1,2013 through A ugust6,2018.D efendants

 shallnotbe required to produce datafrom theirlegacy servicing databases.ln lightofD efendants'

 representations at the hearing, D efendants are O R DER ED to com plete production of a11

 responsive docum entsto PlaintiffsFourth and Fifth SetofRequests forProduction on or before

 M arch 20,2019.

        111.   Plaintiff'sM otion to Com pelDefendantsto Answerthe ComplaintIDE 2211
        A s stated in open Court, Plaintifps M otion to Com pel D efendants to A nsw er the

 Complaint(DE 221JisDENIED.Plaintiffhasasked forand obtained an extensive amountof
 discovery in this case,and therefore requiring D efendants to tile an Answer w hile there is a

 pending M otion to Dismiss gDE 3l1willnotinform the discovery process any further.Any
 Answer filed by D efendants is unlikely to presentany new issuesthatw illneed to be discovered.

 Theproperprocedure w hich w illbe follow ed in thiscase is thatthe Courtwillrule on the pending

 M otion to D ism iss in due course, and if an A nsw er is required as to one or m ore Counts,
Case 9:17-cv-80495-KAM Document 242 Entered on FLSD Docket 01/25/2019 Page 4 of 6



 Defendantsw illbe pennitted to file an Answ er.There isno reason to alterthe routine procedure in

 this case.M oreover,the Court's adherence to the tolling provisions of Federal Rule of Civil

 Procedurel2(a)(4)resultsinnoprejudicetoPlaintiffsabilitytoprosecuteitscase.Fed.R.Civ.P.
 12(a)(4).
        IV .   E xtension ofFactDiscoverv and ExpertD iscoverv C ut-o ffD ates

        In the parties' Joint N otice, the parties raised a dispute as to an extension of the fact

 discovery cut-offdate.gDE 236,pg.101.Atthehearing,Plaintiffpointed outthatDefendants
 intended to produce allresponsive docum ents to Plaintiff's Fourth and Fifth SetsofRequestsfor

 Production by M arch 20,2019,the currentfactdiscovery cut-offdate.Plaintiffargued thatthislate

 productionwouldprejudiceitsabilitytoconductfollow-updiscovery intotheresponsesprovided
 by D efendants.Plaintiff requested a three m onth extension of the fact discovery cut-off date.

 D efendants opposed any extension ofthe cut-off date,butasked thatifthe Courtw as inclined to

 grantan extension,to only granta m odestsix-w eek extension ofthe cut-offdate.

        Thiscase hasbeen pending since A pril20,2017.D iscovery has been ongoing between the

 parties for over 15 m onths,resulting in production to date in this case by D efendants of over 6

 m illion pages ofdocum ents.Plaintiffisnow on itsFourth and Fifth Requests for Production and

 seeks further extensive docum ents regarding approxim ately 6.5 terabytes of raw , factual

 inform ation regarding 1.58 m illion loans spanning severalyears.This is a m ega-discovery case

 w ith extensive data. The current fact discovery cut-off date is M arch 20, 2019, the expert

 discovery cut-offdate isJuly 31,2019,the dispositive m otion deadline isSeptem ber20,2019,and

 thetrialperiodisApril13,2020.(DE 164,DE 1661.
        The CourttindsthatDefendants'production ofdiscovery in M arch,so close to the M arch
Case 9:17-cv-80495-KAM Document 242 Entered on FLSD Docket 01/25/2019 Page 5 of 6




 20,2019 deadline for fact discovery,would be prejudicialto Plaintiffs ability to conduct
 follow -up discovery into theresulting docum entsifan extension ofthe discovery cut-offdeadlines

 w as denied.The Courthas also taken into consideration the num erous discovery disputes in this

 case and the substantialam ountofdataatissue in thiscase.Therefore,the CourttindsthatPlaintiff

 has dem onstrated thatthere is good cause to extend the deadlines for factand expertdiscovery.

 Plaintiff s request for an extension ofthe discovery cut-off deadline is G R AN TED .The Court

 w illperm itan extension as follow s'
                                     .

                       FactD iscoverv Cut-off   J uly 1,2019
                       ExpertD iscoverv Cut-off -A ugust1,2019

        The Parties are further O R DER ED to confer in good faith and provide the Courtw ith

 agreed-upon datesforthe disclosures ofPlaintiff'sexperts,the disclosuresofD efendants'experts,

 andthedisclosuresofanyrebuttalexperts.Thepartiesarealso warnedthattherewillbeno further

 extensions ofthe discovery cut-off dates.They are ORDERED to take al1necessary steps to

 insurethatalldiscovery,includingdepositions,are completed priorto the discovery cut-offdates.

        V.      Plaintiff'sM otion forLeaveto TakeAdditionalDepositionskDE 2231

        Plaintiffhasrequested leave to take 1)five additionaldays(or35 additionalhours)of
 FederalRuleofCivilProcedure 30(b)(6)testimony,and 2)17 additionalfactdepositionsfora
 total of 27 depositions.D efendants oppose this request.The Court finds that, based on Rule

 30(a)(2),relevantcaselaw,and theparties'argumentsatthehearing,additionaldepositionsare
 appropriate in this case.See M adison v.Jack Link Assocs.Stage Lighting & Prods.,lnc.,297

 F.R.D.532 (S.D.Fla.2013).
                         ,UnitedHealthcare of Fla.,Inc.v.Am.RenalAssocs.LLC,No.
 16-CV-81180,2018 W L 1461844,(S.D.Fla.M ar.22,2018).PlaintiffsM otion gDE 223)is
 GM N TED IN PA R T AN D D EN IED IN PA R T.The Courtw illperm itPlaintiffto takeup to 20
Case 9:17-cv-80495-KAM Document 242 Entered on FLSD Docket 01/25/2019 Page 6 of 6




 factdepositions,andupto28hoursofFederalRuleof ivilProcedtlre30(b)(6)depositions.
       DONE andORDERED inChambersthis2.V-clWyofJanuary2019,atWestPalm Beach,
 Palm Beach County in the Southern DistrictofFlorida.
                                                   %

                                          W ILLIA M M A T HEW M AN
                                          UN ITED STA TES M A G ISTM TE JU D GE




                                             6
